Citation Nr: 9929831	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  93-24 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for thoracic 
radiculopathy, T3-T4.

2.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD) effective February 1, 1993 
and in excess of 30 percent for the period from September 
1992 through January 1993.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his mother



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from February 1969 to February 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1993 rating decision of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied a compensable rating for 
the service-connected thoracic radiculopathy at T3-T4, and 
granted service connection for PTSD.  With regard to the 
service-connected PTSD, the RO assigned a temporary total 
(100 percent) rating, pursuant to 38 C.F.R. § 4.29, effective 
from June 30, 1992, and assigned a 10 percent rating, 
effective from September 1, 1992.  

By rating action in April 1994, the RO assigned a 30 percent 
rating for the veteran's PTSD, effective from February 1, 
1993.  By rating action in February 1999, the RO assigned a 
50 percent rating for the veteran's PTSD, effective from 
February 1, 1993.  The assignment of a 50 percent rating 
effective from February 1, 1993 will be addressed below.  In 
March 1999 the veteran submitted an Appeal Status Election 
form, which the RO had provided to him, indicating that he 
had reviewed the recent VA decision (February 1999) and that 
it satisfied his appeal only on the "PTSD/reconsideration" 
issue.  Based on the veteran's response, the RO did not 
certify that issue for appeal.  

In May 1999 a hearing was held at the RO before C.W. 
Symanski, who is the member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b) (West 1991 & Supp. 1999).  At the hearing, the 
veteran's representative essentially indicated that the 
veteran did not wish to withdraw his appeal as to the PTSD 
issue, and that the veteran thought that by completing the 
Appeal Status Election form, the PTSD issue would continue in 
appellate status.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held, on a claim for an original or an increased rating, the 
veteran will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and, therefore, such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision awarding a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal.  Viewing this incident in the 
light most favorable to the veteran, and considering AB v. 
Brown, the Board finds that the PTSD issue is still in proper 
appellate status, and will consider that issue herein.  

The Board notes that in a recent case, Fenderson v. West, 12 
Vet. App. 119 (1999), the Court addressed the issue of 
"staged" ratings and distinguished between a veteran's 
dissatisfaction with an initial rating assigned following a 
grant of service connection--which describes the present case 
with regard to the PTSD issue--and a claim for an increased 
rating of a service connected disability.  Accordingly, that 
issue for appellate consideration is reflected on the first 
page of this decision in accordance with Fenderson.  

The Board also notes that the veteran's representative's 
contentions in the June 1999 informal hearing presentation 
may be construed as a claim for total disability rating based 
on individual unemployability due to service connected 
disability.  Since that issue has not been addressed by the 
RO, it is referred to the RO for appropriate action.  The 
Board also notes that the claim for a compensable rating for 
thoracic radiculopathy will be addressed in the remand 
following the decision.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal for an increased rating 
for PTSD has been obtained by the RO. 

2.  From September 1, 1992 through January 1993, the 
veteran's PTSD was productive of considerable social and 
industrial impairment.

3.  The veteran's service-connected PTSD is productive of no 
more than considerable social and industrial impairment.

4.  The veteran's service-connected PTSD is productive of no 
more than occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent rating for PTSD have been 
met for the period from September 1992 through January 1993.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (effective prior to November 7, 
1996).

2.  The criteria for a rating in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.126, 4.130, 
Diagnostic Code 9411 (1998); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (effective prior to November 7, 1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Treatment records from the Jacksonville Vet Center dated from 
March 1983 to March 1992 showed that the veteran received 
periodic treatment for his PTSD and for his substance abuse.  

A VA discharge summary showed that the veteran was 
hospitalized from June 1992 to August 1992 for inpatient 
treatment for PTSD and substance abuse.  His diagnoses 
included chronic PTSD, evidenced by survivor guilt, emotional 
numbing mixed with volatility, distrust, bitterness, 
hypervigilance difficulties concentrating, isolation, 
avoidance, anhedonia, recurrent intrusive images, memories of 
Vietnam combat and casualties, and difficulty sleeping.  His 
ethanol and cocaine abuse were noted to be in remission.  He 
indicated that he was an unemployed laborer and his last 
steady employment was in 1979.  His employability was noted 
to be in question, as he viewed himself as disabled and he 
would need vocational retraining.  

A VA medical record report showed that the veteran received 
treatment at the Bay Pines VAMC Domiciliary from August 1992 
to January 1993.  His diagnoses included alcohol dependence, 
polydrug abuse, and PTSD.  It was noted that he had been 
readmitted to the Domiciliary from the Stress Recovery Unit 
after being absent from in the hospital for greater than 30 
days.  On readmission, he appeared depressed and irritable.  

VA outpatient treatment records showed that the veteran was 
seen for individual therapy from October to December 1992.  

On VA examination in January 1993 the veteran reported that 
since his return from Vietnam, he resorted to even heavier 
drinking than he had engaged in while in Vietnam, and started 
using all sorts of street drugs in order to numb himself from 
his guilt and grief.  He claimed that he had not been able to 
hold a steady job and frequently got into trouble because of 
his irritability and explosiveness.  He had recurring dreams 
of his Vietnam experiences.  He was constantly hypervigilant 
and when he drank he tried to provoke fights.  He used to 
have flashbacks of the scene of the booby trap killing his 
friends, but now he only had momentary loss of consciousness 
when he was exposed to an explosion or the sound of low 
flying fighter jets.  He reported that he spent the last 11 
months at the Bay Pines VAMC where he was involved in alcohol 
rehabilitation and PTSD rehabilitation.  He reported that he 
was developing a better relationship with his mother, but 
still could not tolerate crowds.  He kept to himself most of 
the time, except to attend therapy sessions at the Vet Center 
and at the Mental Hygiene Clinic.  He had difficulties 
falling asleep and difficulty concentrating, and had a 
tendency to be irritable and hypervigilant.  He startled 
easily and as a result avoided socialization.  He still tried 
to avoid any scenes of violence and felt estranged from other 
people.  Mental status examination showed that he was well 
oriented to time, place, and person and his memory for recent 
and remote events was good.  His functions of recall, 
discrimination, abstraction, and calculation appeared to be 
intact.  He expressed some feelings of guilt and self-
reproach as well as a sense of impending doom.  There were no 
delusions or obsessions.  His mood was slightly depressed and 
his affect appeared somewhat blunted.  His judgment and 
insight were intact.  The diagnoses included PTSD with a deep 
sense of estrangement and some depression and detachment from 
people, and substance abuse including alcohol, cocaine, 
heroine, and speed, currently in remission.  His Global 
Assessment of Functioning (GAF) was 60, with moderate 
symptoms and moderate difficulty in social and occupational 
functioning.  

By rating action in March 1993, the RO granted service 
connection for PTSD, and assigned a temporary total rating 
(100 percent) effective from June 30, 1992, and assigned a 10 
percent rating effective from September 1, 1992.

A VA discharge summary showed that the veteran was 
hospitalized from September 1993 to October 1993.  He sought 
voluntary admission because he became abusive towards friends 
and family.  His diagnoses included acute alcohol 
intoxication with withdrawal, alcohol dependence, cocaine 
abuse, and PTSD.  His GAF was 60 on admission, and 70 in the 
past year.  A VA hospital summary showed that the veteran was 
hospitalized for detoxification from November to December 
1993.  He reported excessive consumption of alcohol, 
cannabinoids, and cocaine.  Psychiatric complications were 
noted as "exacerbation of PTSD".  During his hospital stay 
he worked on PTSD, knowledge deficit, and relapse prevention.  
His diagnoses included polysubstance abuse and PTSD.  His GAF 
was 60.  

On VA examination in January 1994 the veteran reported that 
he had been trying to find a job, but had been consistently 
turned down because of his history of PTSD, hypertension, and 
back problems.  He indicated that he was living with his 
mother or his girlfriend.  He claimed he had been successful 
in keeping away from alcohol or drugs.  He reported recurring 
problems with PTSD and severe depression since his separation 
from service.  He complained of financial problems, because 
of his inability to secure a job, restlessness, irritability, 
difficulty maintaining relationships, feelings of depression, 
recurring nightmares, chronic pains, impulsivity and rages, 
difficulty falling asleep, difficulty relaxing and 
concentrating, and an exaggerated startle response.  He 
reported that he felt intense psychological distress when he 
was reminded of Vietnam, and he tried hard to avoid any 
thoughts or feelings associated with Vietnam.  He had 
markedly diminished interest in establishing relationships 
and in the activities he used to enjoy before he went to 
Vietnam.  He was trying to overcome this, and reported that 
he had a girlfriend.  Mental status examination showed that 
he was attentive, and well oriented to time, place and 
person.  His memory for both recent and remote events was 
good.  His functions of recall, discrimination, and 
abstraction were adequate.  His speech was pressured, but 
coherent, logical, and well-organized.  He expressed feelings 
of vulnerability, helplessness, and futility because he could 
not seem to make any headway in his effort to be independent.  
He was both anxious and depressed, and his affect was 
somewhat volatile.  His judgment was considerably colored by 
his shifting moods.  His insight was adequate.  His diagnosis 
included PTSD, moderate and chronic, with much survivor 
guilt, emotional numbing, distrust, depression, and substance 
abuse (cocaine and alcohol), currently in partial remission.  
His GAF, on the basis of his emotional problems, was 60, with 
moderate symptoms and moderate difficulty in occupational as 
well as social functioning.  The examiner noted that 
considering the veteran's physical problems, his GAF could be 
much lower.  

By rating action in April 1994, the RO granted an increased, 
30 percent rating for PTSD, effective from February 1, 1993.

A VA discharge summary showed that the veteran was 
hospitalized from May 1995 to June 1995.  He was admitted 
through the Mental Hygiene Clinic complaining of increased 
depression, primarily related to his frustration over not 
being able to find consistent work.  He also complained of 
some difficulties controlling his temper, as well as some 
difficulty with sleep and reduced appetite.  He had abused 
cocaine recently and expressed a desire for help.  There were 
no other clear neurovegetative signs and no events of 
psychosis or mania.  He denied any current suicidal ideation 
or prior suicide attempts.  His diagnoses included 
polysubstance abuse and adjustment disorder with depressed 
mood.  His GAF was reported to be 50 at admission, and a 
maximum of 70 in the past year.  

A VA discharge summary showed that the veteran was 
hospitalized from January 8 to January 30, 1996 on a 
voluntary status, due to chest pain.  Examination showed he 
was able to answer questions relevantly and coherently on 
admission.  He had no thought disorder, but claimed to have 
recurrent nightmares or flashbacks of Vietnam.  He was not 
observed to be homicidal or suicidal.  He was oriented to 
time, place and person, and had no memory impairment for both 
past and recent events.  His affect was appropriate and his 
mood was mildly depressed.  He had adequate insight and 
judgment.  His discharge diagnoses included history of PTSD 
with depressive features.  His GAF was reported to be 
currently 60, previously 70.  

By rating action in May 1996, the RO found that clear and 
unmistakable error had been committed in the April 1994 
rating action, finding that the temporary total compensation 
benefits (100 percent) had been erroneously extended through 
January 31, 1993.  To correct the clear and unmistakable 
error, the RO assigned the 30 percent rating for PTSD, 
effective from September 1, 1992.

By rating action in December 1996, the RO granted another 
temporary total rating (100 percent), pursuant to 38 C.F.R. 
§ 4.29, for the veteran's hospitalization from September 21, 
1993 to October 8, 1993.  In the rating action the RO noted 
that the veteran's PTSD was assigned a 30 percent rating 
effective from February 1, 1993, a 100 percent rating 
effective from September 21, 1993, and a 30 percent rating 
effective from November 1, 1993.  

On VA examination for PTSD in December 1998, the veteran 
reported that he had been experiencing PTSD symptoms ever 
since the Vietnam war.  He reported that on Christmas Eve in 
Vietnam he lost multiple friends because they did not realize 
that there was a booby trap, and had nightmares and 
flashbacks of the incident ever since.  He tried to avoid 
talking about Vietnam and watching war movies, and had 
reportedly blocked out many aspects of the war.  He claimed 
that he had become anhedonic and could not have loving 
feelings toward other people.  He thought his future had been 
foreshortened because of the Vietnam war.  He felt that 
civilians did not understand him.  He had a poor sleep 
pattern, outbursts of anger, and poor concentration.  He 
startled easily and was hypervigilant.  He denied any 
psychotic symptoms such as hallucinations or delusions.  He 
denied a sense of euphoria and a decreased need for sleep.  
He claimed that he was chronically depressed, had a poor 
mood, a sense of hopelessness, and poor self esteem.  He 
occasionally felt anxious and claimed that everything had 
become worse since his sister died a week prior.  His past 
psychiatric history included a history of PTSD, a history of 
depression, and multiple psychiatric hospitalizations for 
PTSD and depression.  He reported that he lived with his 
mother, had never married, and had two grown children.  He 
had spent some time in jail.  He claimed he had been 
abstinent from alcohol for five years, and prior to that he 
drank at least a pint and a six pack of beer per day.  He 
reported that he used crack and powdered cocaine, and his 
last use was approximately three months prior.  He indicated 
that he did not work, and was denied employment recently due 
to the amount of medication he was on.  

Additionally, on VA examination in December 1998, mental 
status examination showed that the veteran's eye contact was 
fair, his speech was of regular rhythm and rate, and he had a 
somewhat disheveled appearance.  His mood was described as 
poor and his affect was congruent.  His thought process was 
linear without any flight of ideas or looseness of 
associations.  He denied suicidal or homicidal ideations, 
auditory or visual hallucinations, and delusions.  He was 
alert and oriented times three, but felt that the date was 
November 12, 1998.  His long-term memory was only intact back 
to President Clinton, and his right hemisphere function was 
poor, with difficulty with visual-spatial tasks.  His left 
hemispheric functions were intact with good language skills.  
His insight and judgment were fair.  The Axis I diagnoses 
were history of PTSD (GAF 55), polysubstance abuse (GAF 55), 
and depression (GAF 55).  The examiner noted that the veteran 
had been experiencing PTSD symptoms since the Vietnam War and 
that he met the DSM-IV criteria for polysubstance abuse.  The 
examiner noted that "both of these psychiatric problems had 
led to the veteran's inability to maintain a job".  

By rating action in February 1999, the RO granted a 50 
percent rating for the veteran's PTSD.  In the rating action 
the RO noted that the veteran's PTSD was assigned a 50 
percent rating effective from February 1, 1993, a 100 percent 
rating effective from September 21, 1993, and a 50 percent 
rating effective from November 1, 1993.  

In May 1999 the veteran testified before the undersigned 
Member of the Board at the RO.  He claimed that due to his 
PTSD he had not formed personal relationships well and he was 
unable to hold a job.  The veteran's mother testified that 
his PTSD kept him from having a normal life.  She claimed 
that when he came out of service he was not the same as when 
he went in.  She indicated that prior to service he would 
help do things at the house.  She testified that he tried to 
go back to work, but something would disturb him or he would 
say the wrong thing, and he would not get hired.  She claimed 
that when he performed work in the past, he did not last long 
because he got exhausted.  She indicated that he did not 
trust anyone, not even her.  The veteran then testified that 
he went to the employment office and they refused to send him 
out on a job due to the medication he took, and that once he 
filled out an application and put his medical conditions on 
there, he was refused employment.  During the course of a 
day, he testified that he would hang around the house, keep 
to himself and think a lot.  He did not do any household jobs 
because he did not have the motivation.  He indicated that he 
last worked in 1979.

Analysis

The veteran's claim for a rating in excess of 50 percent for 
PTSD is well grounded within the meaning of 38 U.S.C.A. § 
5107(a).  That is, the Board finds that the veteran has 
presented a claim which is plausible.  The Board is also 
satisfied that all relevant evidence has been properly 
developed and that no further assistance is required to 
comply with the duty to assist under 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1 and 4.2.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report and enable VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 
38 C.F.R. § 4.7.  

The Board notes that the regulations pertaining to rating 
psychiatric disabilities were revised effective November 7, 
1996.  The Court has held that where the law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  

The veteran's PTSD was evaluated under 38 C.F.R. § 4.130, 
Diagnostic Code 9411, by the RO in the February 1999 rating 
decision, when he was assigned his current 50 percent 
evaluation.  38 C.F.R. § 4.130, Diagnostic Code 9411, (1999).  
The record reflects that the RO had previously considered the 
veteran's service-connected PTSD under the old rating 
criteria for mental disorders,  38 C.F.R. § 4.132, Diagnostic 
Code 9411, which was effective prior to November 7, 1996.  

Under the old rating criteria for mental disorders, a 30 
percent rating for PTSD contemplated definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people and the symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent evaluation for PTSD contemplated 
considerable impairment of social and industrial 
adaptability.  A 70 percent evaluation was to be assigned 
when the ability to establish and maintain effective or 
favorable relationships with people was severely impaired and 
the psychoneurotic symptoms were of such severity and 
persistency that there was severe impairment in the ability 
to obtain or retain employment.  The schedular criteria 
provided that a 100 percent evaluation was warranted where 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or where there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or the 
individual is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(effective prior to November 7, 1996).  

In the case of Johnson v. Brown, 7 Vet. App. 95 (1994), the 
Court concluded that should the Board determine that any one 
of the three independent criteria listed in Diagnostic Code 
9411 has been met, then a 100 percent rating should be 
assigned.  

Under the new rating criteria for PTSD, effective November 7, 
1996, a 50 percent rating is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted when there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
warranted where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (effective 
November 7, 1996).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions and the veteran's capacity 
for adjustment during periods of remission.  The rating 
agency shall assign an evaluation based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency shall consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126. 

Entitlement to a 50 percent rating for PTSD,
 effective from September 1, 1992 to February 1, 1993

The Board notes that in March 1993, when the RO initially 
granted service connection for PTSD, a 100 percent rating was 
assigned, effective from June 30, 1992, and a 10 percent 
rating was assigned effective from September 1, 1992.  By 
subsequent rating action in April 1994, the RO granted a 30 
percent rating for PTSD, effective only from February 1, 
1993.  In May 1996, the RO corrected the effective date for 
the 30 percent rating by making the 30 percent rating 
effective from September 1, 1992.  In February 1999, the RO 
then granted a 50 percent rating for the veteran's PTSD and 
made the 50 percent rating effective only from February 1, 
1993.  The Board notes that the 50 percent rating should be 
effective from September 1, 1992 as the evidence does not 
reflect any significant change in the veteran's condition 
during that period of time, either for the better or the 
worse.  Accordingly, the Board finds that a 50 percent rating 
is warranted for the veteran's PTSD effective from September 
1992 through January 1993.  In making this determination, the 
Board is aware that the RO may have erroneously paid the 
veteran at the 100 percent rate due to the assignment of a 
temporary total disability evaluation during this period of 
time.  However, the RO has declared error in that 
determination and assigned the schedular 30 percent rating in 
lieu thereof.  Of course, payment of monetary benefits would 
be subject to a determination by the RO as to whether the 
veteran was in fact due any additional monetary benefits by 
virtue of the increase to 50 percent.

Entitlement to a rating in excess of 50 percent for PTSD

The veteran contends that his PTSD is more disabling than 
currently evaluated.  The evidence of record consists of VA 
examinations and VA treatment records which reflect periodic 
treatment and numerous hospitalizations for his PTSD and 
substance abuse.  This evidence shows that he has some 
persistent PTSD symptoms, which have fluctuated in severity.  
He reported problems with recurring dreams and flashbacks of 
his Vietnam experiences, irritability, explosiveness, and 
hypervigilance.  In 1993 he reported that he was trying to 
developing a better relationship with his mother.  He could 
not tolerate crowds, and kept to himself most of the time, 
except to attend therapy sessions.  He had difficulties 
falling asleep and difficulty concentrating.  Mental status 
examination showed that his recent and remote memory were 
good, and his abstraction function was intact.  His mood was 
slightly depressed and his affect appeared somewhat blunted.  
The diagnoses included PTSD, with a deep sense of 
estrangement, some depression, and detachment from people, 
and substance abuse, currently in remission.  His GAF was 60, 
with moderate symptoms and moderate difficulty in social and 
occupational functioning.  In 1994 he reported that he was 
consistently turned down for jobs because of his history of 
PTSD, hypertension, and back problems.  He lived with his 
mother or his girlfriend.  He complained of difficulty 
maintaining relationships and feelings of depression.  His 
diagnosis included PTSD, moderate and chronic, with 
depression, and substance abuse , currently in partial 
remission.  His GAF, on the basis of his emotional problems, 
was 60, with moderate symptoms and moderate difficulty in 
occupational as well as social functioning.  In 1998, he 
claimed he could not have loving feelings toward other 
people.  He reported being chronically depressed, having a 
poor mood, a sense of hopelessness, and poor self esteem.  He 
lived with his mother.  He claimed he was denied employment 
recently due to the amount of medication he took.  His 
thought process was linear, without any flight of ideas or 
looseness of associations.  He denied suicidal or homicidal 
ideations, auditory or visual hallucinations, and delusions.  
The examiner assigned a GAF score of 55 for his PTSD and also 
assigned a GAF score of 55 for his polysubstance abuse.  The 
examiner also noted that both the veteran's PTSD and 
polysubstance abuse had led to his inability to maintain a 
job.  Applying both the old and new criteria, the Board finds 
that there is no persuasive evidence showing that his PTSD 
produces more impairment than that contemplated in the rating 
criteria associated with a 50 percent rating.  

In that regard, the Board notes that there is no evidence 
showing severe impairment in the ability to establish and 
maintain effective relationships with people, nor is there 
evidence showing severe impairment in the ability to obtain 
or retain employment due to his PTSD.  The veteran has a 
relationship with his mother and has a girlfriend.  Although 
he is not working, his inability to work has been attributed 
to both his PTSD and substance abuse problems.  Also, on the 
most recent VA examination the examiner assigned GAF scores 
of 55 for both his PTSD and substance abuse.  Additionally, 
his GAF scores have never been lower than 55, and his PTSD 
symptoms have been described as producing moderate 
impairment.  Moreover, there is no evidence showing 
occupational and social impairment due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  The Board therefore finds 
that the veteran's PTSD does not approximate the criteria 
required for more than a 50 percent rating, under either the 
old or the new rating criteria. 

In conclusion, the Board finds that the weight of the 
evidence establishes that the veteran's service-connected 
PTSD is no more than 50 percent disabling under the old or 
the new rating criteria for psychiatric disorders.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply, and the claim 
for an increased rating must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The Board has also considered whether the veteran is entitled 
to a "staged" rating for his service-connected PTSD, as 
dictated in Fenderson, and finds that at no time since he 
filed his claim for service connection has the service-
connected disability been more than 50 percent disabling 
under the applicable schedular criteria.


ORDER

Entitlement to a 50 percent rating for PTSD, effective from 
September 1992 through January 1993, is granted, subject to 
regulations governing awards of monetary benefits.

Entitlement to a rating in excess of 50 percent for PTSD is 
denied.


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.103(a) (1998).  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
the duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining medical records to which he has referred and 
obtaining adequate VA examinations.  The Court also stated 
that the Board must make a determination as to the adequacy 
of the record.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
The duty to assist the veteran includes the obligation to 
obtain ongoing treatment records while a claim is pending.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Thus, any 
additional relevant medical records should be secured on 
remand.

On VA orthopedic examination in January 1999 the veteran 
complained of constant numbness in the general area of his 
left axilla.  He also complained of intermittent sharp 
fleeting attacks of pain in his left axilla.  The diagnosis 
was paresthesia of the left shoulder girdle, and no objective 
findings.  VA neurological examination in January 1999 showed 
he appeared to have a mild scoliosis of the thoracic spine, 
but no palpable spasm was noted.  Straight leg raising was 
negative, plantars were downgoing, and there was no Clonus 
sign.  The impression was that his neurological examination 
was normal with the exception of his subjective complaints of 
decreased sensation in the left axillary area and the left 
upper chest and back.  The examiner noted that the veteran 
may have some numbness on the basis of a thoracic nerve 
injury in the upper thoracic area.

In the June 1999 informal hearing presentation, the veteran's 
representative requested that the veteran's service-connected 
thoracic disability be considered under Diagnostic Code 5293 
(intervertebral disc syndrome) and that consideration be 
given to the requirements of 38 C.F.R. § 4.40 and 4.45.  

The Board notes that there are several problems with the 
medical evidence of record.  The VA examiners in 1999 made no 
findings specifically as to the current severity of the 
veteran's service-connected thoracic disability, if any.  
Moreover, the examiners in 1999  made no findings as to 
limitation of thoracic motion, if any.  The complaints noted 
and findings made on VA examination in 1999 pertained to the 
veteran's left axilla, but it is unclear if they are is 
related to his service-connected thoracic spine disability.  
The Board also notes that the most recent VA examination was 
not conducted in accordance with the requirements of DeLuca 
v. Brown, 8 Vet.App. 202 (1995).  In view of the foregoing, 
the veteran should be afforded another VA examination to 
address these matters and to ascertain the nature and 
severity of his thoracic disability. 

In the DeLuca case, the Court held that ratings based on 
limitation of motion do not subsume 38 C.F.R. § 4.40 (1998) 
or 38 C.F.R. § 4.45 (1998).  It was specified that the 
medical examiner should be asked to determine the extent of 
functional disability due to pain and determine whether the 
joint in question exhibited weakened movement, excess 
fatigability or incoordination, and such determinations, if 
feasible, should be expressed in terms of the degree of 
additional range-of-motion loss or ankylosis due to any 
weakened movement, excess fatigability or incoordination.  It 
was also held that 38 C.F.R. § 4.14 (avoidance of pyramiding) 
did not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.


Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
his thoracic spine disability since 
January 1999.  After securing the 
necessary releases, the RO should request 
copies of any previously unobtained 
medical records for association with the 
claims folder.  

2.  Thereafter, the veteran should be 
afforded a VA special orthopedic 
examination, in order to ascertain the 
nature and severity of his service-
connected thoracic spine disability, if 
any.  The claims folder must be reviewed 
by the examiner prior to conducting the 
examination.  All indicated special tests 
and studies should be conducted, to 
include range of motion studies expressed 
in degrees and in relation to normal 
range of motion.  The examiner should 
also note whether there are any further 
limitations due to pain and, if so, 
quantify the degree of additional 
impairment due to pain.  The examiner 
should be asked to determine whether the 
veteran's thoracic spine exhibits 
weakened movement, excess fatigability, 
or incoordination, and if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should also 
provide an opinion as to whether pain 
could significantly limit functional 
ability during flare-ups or when the 
thoracic spine is used repeatedly over a 
period of time.  This determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups.  

3.  Following the completion of all 
development, the RO should review the 
veteran's claim based on all of the 
evidence of record.  If any action taken 
remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case and a 
reasonable period of time for response.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV,

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals





